McCarran, C. J.:
I concur in the order. My concurrence, however, is based upon that portion of the record which discloses that the appellant, on his motion to quash the indictment, and at the time the court offered to permit him to show whether any grand juror, prior to the consideration of the appellant’s case, was possessed of a state of mind in reference to the defendant which would prevent such grand juror from acting impartially, rather stood upon his offer to challenge prior to the impanelment. The appellant here had previously been indicted by the grand jury of Elko County, and pursuant to such indictment had been extradited from the State of Iowa. On motion of appellant’s counsel the indictment had *210been quashed and set aside, and an order had been made by the trial court, under section 7093, Revised Laws, resubmitting the case to another grand jury. The appellant was then in custody, and remained in custody. On the impaneling of the new grand jury appellant and his counsel were in court and attempted to challenge several individual members of the grand jury under subdivision 6 of section 7005, Revised Laws, which is as follows:
“ * * * 6. That a state of mind exists on his part in reference to the case, or to either party, which will prevent him from acting impartially and without prejudice to the substantial rights of the party challenging. * * *”
It would be resorting to an unwarranted fiction to say that the appellant was not held to answer at the time at which he, through his counsel, sought to interpose this challenge to the grand jury, then about to be impaneled. The appellant was held to answer, he was in custody, he was present in court with his attorney, and should have been permitted to challenge the members of the grand jury. This right was denied by the trial court. These statutory provisions relative to the impeachment of grand juries, their selection and formation, and the ground for challenge to the panel and to the individual juror, are sacred, solemn provisions of the law, enacted by the legislative body, specific in their prescription, and courts must either abide by them and enforce them or else arrogate to themselves legislative functions.
In the case of McComb v. District Court, 36 Nev. 417, 136 Pac. 563, this court, by a majority of its members, declared that where an accused was held to answer and failed to interpose a* challenge to the individual grand jurors before his indictment, he could not thereafter take advantage of his own neglect or failure. If the strict letter of the law as laid down by the interpretation rendered by a majority of this court in the McComb case were applied here, there would be no alternative *211save to reverse the judgment. I say this because the defendant, seeking to comply with the rule as laid down in the McComb case, attempted to challenge the grand jurors before the indictment was found. By the rtile of the McComb case, this was the proper and only course. The trial court denied appellant this privilege. By the rule in the McComb case, he could not thereafter take advantage of the right to challenge. Hence he was cut off from a statutory right vital to his interests.
It is manifest from the record that the trial court overlooked the rule in the McComb case and sought to permit the appellant to interpose his challenge to the individual members of the grand jury after the indictment had been filed against him, under subdivision 4, section 7090, Revised Laws. The prevailing opinion here must close its eyes to the majority opinion in the McComb case, otherwise the case must be reversed. Indeed, I look forward to the time when this court will reverse the position taken by the majority of the court in that case. Trial courts should not hazard reversal in matters of this character, when the letter and spirit of the statute is so manifest. Had the appellant on the occasion of his motion to quash taken advantage of the opportunity afforded by the trial court, and had he then 'established the fact that prior to the finding of the indictment certain designated members of the grand jury were possessed of a state of mind with reference to the defendant, or to the case, which prevented them from acting impartially and without prejudice to the substantial rights of the defendant, the case must necessarily have been reversed.